Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 19-20 and 29, in the reply filed on 2/9/2022 is acknowledged.
2.	Claim(s) 1-16, 19-26 and 29 will be examined. Claim(s) 17-18 and 27-28 are withdrawn.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US 20190043691 A1).
     	Regarding claim 23, ZHANG discloses a method (abstract) (figs. 2-3 and 7-9), comprising:
forming a flooding electron beam (380/381) with an electron-optical sub-system in a flooding mode [0068-0077];
performing one or more flooding scans of a portion of a sample (150), with the flooding electron beam (380/381):
adjusting one or more characteristics of a beam limiting aperture (323a, 324a) of the electron-optical sub-system to switch the electron-optical sub-system from the flooding mode [0068-0077] to an imaging mode [0068-0077]:
forming an imaging electron beam (382) with the electron-optical sub-system in the imaging mode [0068-0077]:
performing one or more imaging scans of a portion of a sample with the imaging electron beam (382) :
acquiring one or more images of the portion of the sample during the one or more imaging scans [0075-0077]; and
determining one or more characteristics of the sample based on the one or more images [0093-0094]. .
(figs. 7-8; flooding mode aperture 323a, controllable flood beam area 380/381, imaging mode aperture 324a; imaging area/probe spot 382) 
[0068-0077]
[0093-0099] [0152].  
          	Regarding claim 24, ZHANG discloses that the flooding electron beam (380/381) includes a flooding electron beam current [0070] [0075] and a flooding emission angle (fig. 9, 302 post larger aperture 323a of beams for 380/381), and wherein the imaging electron beam (382) includes an imaging electron beam current [0070] [0075] and an imaging emission angle (fig. 8, 302 post smaller aperture 324a of beam for 382).and
wherein the flooding electron beam current is greater than the imaging electron beam current [0070] [0075] (Note 1000nA is greater than 10 times greater than 5nA and/or 20nA).
     	Regarding claim 25, ZHANG discloses that the flooding electron beam current is at least ten times greater than the imaging electron beam current [0070] [0075]  (Note 1000nA is greater than 10 times greater than 5nA and/or 20nA) and wherein the flooding emission angle (fig. 9, 302 post larger aperture 323a of beams for 380/381) is greater than the imaging electron beam emission angle (fig. 8, 302 post smaller aperture 324a of beam for 382)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-7, 9-16, 19-22, 26, and 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHANG et al. (US 20190043691 A1) in view of JIANG et al. (US 10096447 B1).
     	Regarding claim 1, ZHANG discloses a scanning electron microscopy system (abstract) (figs. 2-3 and 7-9) , comprising: 
an electron-optical sub-system comprising: 
an electron source (103, 303) configured to generate an electron beam: 
an electron-optical column configured to direct the electron beam to a sample (150), the electron-optical column comprising: 
a 
a beam limiting aperture (323a, 324a) disposed 
a detector assembly (140, 144) configured to detect electrons scattered [0093] from a surface of the sample: and 
a controller (109) (abstract) [0152] communicatively coupled to the electron-optical sub-system, the controller including one or more processors configured to execute a set of program instructions stored in a memory, the program instructions configured to cause the one or more processors to: 
generate one or more control signals configured to cause the electron-optical sub-system to form a flooding electron beam (380/381) and perform one or more flooding scans of a portion of the sample with the flooding electron beam (380/381) [0068-0077];  
generate one or more control signals configured to cause the electron-optical sub-system to form an imaging electron beam (382) and perform one or more imaging scans of the portion of the sample with the imaging electron beam (382) [0068-0077]: 
receive one or more images [0063] acquired by the detector assembly (140, 144) during the one or more imaging scans [0075-0077]; ; and 
determine one or more characteristics of the sample based on the one or more images [0093-0094]. 
(figs. 7-8; flooding mode aperture 323a, controllable flood beam area 380/381, imaging mode aperture 324a; imaging area/probe spot 382) 
[0068-0077]
[0093-0099] [0152].  
But ZHANG fails to disclose a double-lens assembly including a first lens and a second lens: and a beam limiting aperture disposed between the first lens and the second lens of the double-lens assembly.
    	JIANG, however, discloses an electron beam system (abstract) (figs. 8-9, 201) with a double-lens assembly (207, 218) including a first lens (207) and a second lens (218): and a beam limiting aperture (205) disposed between the first lens and the second lens of the double-lens assembly 
(col. 11, lines 23-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHANG, with double-lens assembly including a first lens and a second lens: and a beam limiting aperture (323a, 324a) disposed between the first lens and the second lens of the double-lens assembly, as taught by JIANG, to   use as a substitution of one known beam lens configuration for another (i.e. double lens assembly) to obtain predictable beam controlling results (i.e., low gun aberrations in a magnetic lens and . the electrostatic gun lens used to select the beam current with fast speed, per (col. 11, lines 23-55).

	Regarding claim 22, ZHANG discloses a scanning electron microscopy system (abstract) (figs. 2-3 and 7-9), comprising:
a controller (109) (abstract) [0152] communicatively coupled to an electron-optical sub-system, the controller including one or more processors configured to execute a set of program instructions stored in a memory, the program instructions configured to cause the one or more processors to:
generate one or more control signals configured to cause the electron-optical sub-system to form a flooding electron beam (380/381) in a flooding mode [0068-0077], and perform one or more flooding scans of a portion of the sample (150), with the flooding electron beam (380/381)  [0068-0077]:  
generate one or more control signals configured to selectively adjust one or more characteristics of a beam limiting aperture (323a, 324a) of the electron-optical sub- system in order to switch the electron-optical sub-system from the flooding mode to an imaging mode [0068-0077], wherein the beam limiting aperture (323a, 324a) is disposed 
generate one or more control signals configured to cause the electron-optical sub-system to form an imaging electron beam (382) in the imaging mode [0068-0077], and perform one or more imaging scans of a portion of the sample with the imaging electron beam (382) :
receive one or more images acquired by a detector assembly (140, 144) of the electron-optical sub-system during the one or more imaging scans [0075-0077]; and
determine one or more characteristics of the sample based on the one or more images [0093-0094]. .
(figs. 7-8; flooding mode aperture 323a, controllable flood beam area 380/381, imaging mode aperture 324a; imaging area/probe spot 382) 
[0068-0077]
[0093-0099] [0152].  
But ZHANG fails to disclose a double-lens assembly including a first lens and a second lens: and a beam limiting aperture disposed between the first lens and the second lens of the double-lens assembly.
    	JIANG, however, discloses an electron beam system (abstract) (figs. 8-9, 201) with a double-lens assembly (207, 218) including a first lens (207) and a second lens (218): and a beam limiting aperture (205) disposed between the first lens and the second lens of the double-lens assembly 
(col. 11, lines 23-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHANG, with double-lens assembly including a first lens and a second lens: and a beam limiting aperture (323a, 324a) disposed between the first lens and the second lens of the double-lens assembly, as taught by JIANG, to   use as a substitution of one known beam lens configuration for another (i.e. double lens assembly) to obtain predictable beam controlling results (i.e., low gun aberrations in a magnetic lens and . the electrostatic gun lens used to select the beam current with fast speed, per (col. 11, lines 23-55).

     	Regarding claim 2, ZHANG discloses that the flooding electron beam (380/381) is configured to induce a voltage contrast [0032] in one or more layers of the portion of the sample (150).
     	Regarding claim 3, ZHANG discloses that the flooding electron beam (380/381) includes a flooding electron beam current [0070]  and a flooding emission angle (fig. 9, 380/381)  and wherein the imaging electron beam (382) includes an imaging electron beam current and an imaging emission angle (fig. 8, 382)  and
wherein the flooding electron beam current [0070] is greater than the imaging electron beam current [0075].
[0070] [0075].
     	Regarding claim 4, ZHANG discloses that the flooding electron beam current is at least ten times greater than the imaging electron beam current [0070] [0075]  (Note 1000nA is greater than 10 times greater than 5nA and/or 20nA).
     	Regarding claim 5, ZHANG discloses that wherein the flooding emission angle (fig. 9, 302 post larger aperture 323a of beams for 380/381) is greater than the imaging electron beam emission angle (fig. 8, 302 post smaller aperture 324a of beam for 382)..

     	Regarding claim 6, ZHANG discloses that the one or more flooding scans are performed in a flooding mode [0068-0077] and the one or more imaging scans are performed in an imaging made [0068-0077], 
wherein the one or more processors (109) (abstract) [0152] are configured to switch the electron- optical sub-system between the flooding mode and the imaging mode by selectively adjusting one or more characteristics of the beam limiting aperture (323a, 324a) [0068-0077]. 

     	Regarding claims 7 and 26, ZHANG discloses that the one or more characteristics of the beam limiting aperture (figs. 8-9; 323a, 324a) comprise at least one of a size of the beam limiting aperture (of 323a, 324a), or a position of the beam limiting aperture (of 323a, 324a), 
But ZHANG fails to disclose a double-lens assembly including a first lens and a second lens: and a beam limiting aperture disposed between the first lens and the second lens of the double-lens assembly.
    	JIANG, however, discloses an electron beam system (abstract) (figs. 8-9, 201) with a double-lens assembly (207, 218) including a first lens (207) and a second lens (218): and a beam limiting aperture (205) disposed between the first lens and the second lens of the double-lens assembly (col. 11, lines 23-55); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 9, ZHANG discloses that both the flooding electron beam (380/381) and the imaging electron beam (382) are directed from the electron source (103, 303) to the sample (150), by the electron-optical column [0068-0077].

Regarding claims 10-11, ZHANG discloses 
(regarding claim 10)  wherein the electron-optical sub-system further comprises an aperture (135/335) (323a, 324a) , wherein the 
 (regarding claim 11)  wherein the controller (109) (abstract) is further configured to selectively adjust one or more characteristics of the aperture (135/335) [0056] (selects either 323a, 324a) , in order to adjust the imaging electron beam current (135/335) [0056] (selects 324a for imaging) [0076]
But ZHANG fails to disclose a double-lens assembly.
    	JIANG, however, discloses an electron beam system (abstract) (figs. 8-9, 201) with a double-lens assembly (207, 218) including a first lens (207) and a second lens (218): and a beam limiting aperture (205) disposed between the first lens and the second lens of the double-lens assembly (col. 11, lines 23-55); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Moreover, regarding claim 12, JIANG discloses the double-lens assembly (207, 218) comprises a first gun lens (207) and a second gun lens (218) (col. 11, lines 23-55).; and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 13, JIANG discloses the double-lens assembly (207, 218) comprises a gun lens (207) and an electrostatic lens (218) (col. 11, lines 23-55).; and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 14, JIANG discloses that the one or more electron- optical elements comprise a beam limiting aperture (205) disposed between the first lens (207) and the second lens (218) of the double-lens assembly (207, 218 ); (col. 11, lines 23-55).;  and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 15, ZHANG discloses that the controller (109) (abstract) is further configured to generate one or more control signals configured to selectively adjust one or more characteristics of the beam limiting aperture (323a, 324a) in order to select a maximum electron beam current [0070] [0075] [0075 Note flood beam current is greater than imaging beam current and can be considered a “maximum” for that operation]  directed through the electron-optical column [0068-0077].

Moreover, regarding claim 16, JIANG discloses wherein the electron source (101) comprises at least one of a thermal field emission (TFE) electron source (col. 11, lines 39-41) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ZHANG, with a thermal field emission (TFE) electron source, as taught by JIANG, to use as a substitution of one known generic electron source type for another (i.e. a thermal field emission (TFE) electron source ) to obtain predictable electron beam emission/generation results.

     	Regarding claim 19, ZHANG discloses performing at least one of the one or more flooding scans or the one or more imaging scans [0068-0077] [0089] [0093-0099] comprises:
dividing the portion of the sample (150), into a first primary field of view (PFOV) [0068-0077] [0089] [0093-0099] and at least one additional primary field of view (PFOV) [0068-0077] [0089] [0093-0099]:
performing the one or more flooding scans of the first PFOV [0068-0077] [0089] [0093-0099]:
performing the one or more imaging scans of the first PFOV by scanning the imaging electron beam (382) along a raster-scanning pattern [0065] across a plurality of sub-fields of view (SFOV) of the first PFOV [0068-0077] [0089] [0093-0099]:
selectively actuating the sample [0068-0077] [0089] [0093-0099]:  
performing the one or more flooding scans of the at least one additional PFOV [0068-0077] [0089] [0093-0099]:
performing the one or more imaging scans of the at least one additional PFOV by scanning the imaging electron beam along a raster-scanning pattern [0065] across a plurality of sub-fields of view (SFOV) of the at least one additional PFOV [0068-0077] [0089] [0093-0099].

     	Regarding claim 20, ZHANG discloses that a size of at least one of the first PFOV (fig. 8, of 382) or the at least one additional PFOV is less than a spot size of the flooding electron beam (380/381) [0077] [0068-0077] [0089] [0093-0099].

Regarding claim 21, ZHANG discloses that the controller (109) (abstract)  is further configured to:
generate one or more control signals configured to selectively adjust one or more characteristics of one or more process tools based on the one or more determined characteristics  
[0094 Note The location of detected defects can be saved with an address. Additional details of the detected defect, such as type, severity, and an image of the region can also be recorded; Note the defect information is used to adjust lithography tool parameters (i.e. the defect location/details etc, are recorded/saved in memory for future addressing by the same or a different lithography tool, at least)].

     	Regarding claim 29, ZHANG discloses that the one or more imaging scans comprises:
dividing the portion of the sample (150), into a first primary field of view (PFOV) and at least one additional primary field of view (PFOV) [0068-0077] [0089] [0093-0099]: 
performing the one or more flooding scans of the first PFOV [0068-0077] [0089] [0093-0099]:
performing the one or more imaging scans of the first PFOV by scanning the imaging electron beam (382) along a raster-scanning pattern [0065] across a plurality of sub-fields of view (SFOV) of the first PFOV [0068-0077] [0089] [0093-0099]: 
selectively actuating the sample [0068-0077] [0089] [0093-0099]:
performing the one or more flooding scans of the at least one additional PFOV [0068-0077] [0089] [0093-0099]:
performing the one or more imaging scans of the at least one additional PFOV by scanning the imaging electron beam along a raster-scanning pattern [0065] across a plurality of sub-fields of view (SFOV) of the al least one additional PFOV [0068-0077] [0089] [0093-0099].

2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHANG et al. (US 20190043691 A1) in view of JIANG et al. (US 10096447 B1); hereinafter “the combined references”, as applied to claim 6 above, and further in light of Fan (US 7132301 B1).
Regarding claim(s) 8, ZHANG discloses a beam separator (138) configured to direct electrons emanating from the sample (150) to the detector assembly (140, 144), wherein the controller (109) (abstract) is configured to operate the 
     	But the combined references fail to disclose a Wien filter operated at a constant strength.
Fan, however, discloses an electron beam flood and imaging system (fig. 1) for defect inspection (abstract) and use of a Wien filter (514) set to a certain strength to direct electrons for imaging by a detector (532) (col. 5, lines 20-40).
In regards to claims 8, Fan differs from the claimed invention by not showing the stated ranges disclosed (i.e., of operating the Wien filter at a constant strength). It would have been obvious to one having ordinary skill in the art at the time the invention was made for stated ranges disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a Wien filter, as taught by Fan, to use as a substitution of one known beam separator element for another (i.e. a Wien filter) to obtain predictable electron redirection results (i.e. secondary electron redirecting to a downstream imaging detector without altering a primary electron beam, (col. 5, lines 20-40)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881